Citation Nr: 1515564	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  In August 2005, the Board denied service connection for a low back disorder.

2.  Evidence associated with the claims file since the August 2005 Board decision is cumulative or redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for a low back disorder, and does not raise a reasonable possibility of substantiating the claim.

3.  In a June 2002 decision, the RO found that new and material evidence sufficient to reopen a previously denied claim for service connection for residuals of a head injury had not been submitted; the RO also denied service connection for a bilateral foot disorder.

4.  The Veteran did not perfect an appeal of the June 2002 RO decision regarding the issues of whether new and material evidence sufficient to reopen a previously denied claim for service connection for residuals of a head injury had been submitted, and service connection for a bilateral foot disorder.

5.  Evidence associated with the claims file since the June 2002 RO decision is cumulative or redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for residuals of a head injury, and does not raise a reasonable possibility of substantiating the claim.

6.  The evidence received since the June 2002 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot disorder.

7.  The preponderance of the evidence is against finding that the Veteran has a bilateral foot disorder that is etiologically related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The Board's August 2005 decision is final.  38 8 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  As new and material evidence has not been received, the claim for service connection for a low back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The RO's June 2002 rating decision is final concerning the issues of whether new and material evidence sufficient to reopen a previously denied claim for service connection for residuals of a head injury had been submitted, and service connection for a bilateral foot disorder.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

4.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a bilateral foot disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  A bilateral foot disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

Concerning the new and material evidence claims, the Veteran was provided with a VCAA letter that fully satisfied the duty to notify provisions in August 2010.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was informed of the reasons for the prior denials and the type of evidence necessary to reopen each claim.  The appellant was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.  The Veteran was also advised of the reason for the previous final denials of service connection and instructed him on the meaning of new and material evidence.  The claims were subsequently adjudicated in July 2011.

The Board also concludes VA's duty to assist has been satisfied.  The service treatment records (STRs) from the Veteran's period of active duty have been obtained.  The Veteran has claimed that while he was on active duty, he received treatment at the Norfolk Naval Hospital, the Portsmouth Naval Hospital, and aboard the USS Forrestal.  A request for these records, in addition to the Veteran's service treatment records, was made by the RO in August 1973.  Records from the Norfolk Naval Hospital, the Portsmouth Naval Hospital, and the USS Forrestal were then obtained and associated with the claims file.  In December 2000, the RO made an additional request for records from the National Personnel Records Center (NPRC).  In April 2001, the NPRC responded that the Veteran's medical records had previously been furnished to the RO in August 1973.  Later, through the USS Forrestal Association, the Veteran put in a request with the Portsmouth Naval Hospital for his records, and in December 2012, the Portsmouth Naval Hospital responded that the records were at the NPRC.  In response, through the USS Forrestal Association, the Veteran put in a request with the NPRC for his records, and in February 2013, the NPRC informed the Veteran that his records had been forwarded to the RO.  In light of the RO's actions, and the actions of the USS Forrestal Association on behalf of the Veteran, the Board finds that all available service treatment records, to include the records of the Veteran's treatment from the Portsmouth Naval Hospital, the Norfolk Naval Hospital, and the USS Forrestal, have been obtained and associated with the claims file.  There is no indication that there are any other alternative records to be pursued, and the Board finds that the duty to assist has been satisfied. 

The file includes medical records from those VA and non-VA medical providers that the Veteran identified as having relevant records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any other VA or non-VA medical providers having additional records that should be obtained before the appeal is adjudicated by the Board.  

Concerning the new and material evidence claims, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).

Concerning the newly reopened claim for service connection for a bilateral foot disorder, the Board notes that the Veteran has not been scheduled for or provided with a VA examination.  However, as will also be discussed in more detail below, the Board finds that an examination or opinion in this regard is not necessary due to a lack of credible lay or medical evidence of any such disability in service or for decades thereafter.  In essence, there is no credible lay evidence of symptoms since service, nor is there a competent etiology opinion of record that links the claimed bilateral foot disorder to the Veteran's military service.  Therefore, a VA examination is not warranted for this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence Claims

A.  Law and Regulations

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Low Back Disorder

In this case, the Board denied the Veteran's service connection claim for a low back disorder in an August 2005 rating decision.  Of record were numerous statements from the Veteran in which he claimed that he had slipped and injured his back while aboard the USS Forrestal in 1972.  The Board noted that the service treatment records did not support the Veteran's assertion, and the report of his separation examination included a normal clinical evaluation of the spine.  The Board noted that there were numerous records of treatment for a low back disability beginning in May 1995.  Medical evidence showed that the Veteran experienced a twisting post-service back injury while at work, and he was found to have degenerative disc disease in May 1995.  Since that time, numerous VA and private records showed that the degenerative disc disease had progressed, requiring spinal surgery.  There was also evidence of lumbar spondylosis with radiculopathy, status post laminectomy, in December 2000.  The Board observed that there was no medical evidence or competent opinion that suggested a causal link between the Veteran's current low back disability and any incident of service, to include the Veteran's alleged back trauma.  The Veteran did not appeal the Board's August 2005 denial of service connection for a low back disorder, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2014).

In June 2010, the Veteran sought to reopen his claim for service connection for a low back disorder.  At issue here is whether the evidence received since the last final rating decision relates to an unestablished fact that the Veteran experienced an in-service injury and raises a reasonable possibility that the Veteran's current low back disorder is etiologically related to his service.  

The Board considered the newly submitted statements from the Veteran in which he asserts that he injured his back in a fall while aboard the USS Forrestal.  In these, the Veteran repeats the same assertions concerning an in-service fall that the Board considered in its August 2005 denial.  These statements are essentially cumulative of the theory that the Veteran was espousing at the time of the August 2005 denial of the claim; as such, they are not material.

Updated VA medical center and private treatment records have been associated with the claims file.  These newly obtained records reflect the Veteran's ongoing treatment for low back difficulties.  VA treatment records show that in August 2008, the Veteran fell and twisted his back.  In March 2009, he was treated for bulging lumbar discs.  He underwent lumbar decompression and laminectomy in April 2010.  A January 2012 private treatment record documents multiple thoracic compression fractures and degenerative disc disease with mild disc bulging of the thoracic spine.  This record further indicates that the Veteran's back symptoms began about 2000 following an accident at work.  In April 2012, a private examiner gave the Veteran a lumbar epidural steroid injection.

The updated medical records are considered new because they were not previously of record when the final denial was adjudicated.  However, they do not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim, as they do not show that the Veteran experienced an in-service injury, and they do not provide a connection between his current low back disability and his service.  The records merely reflect current treatment for a low back disability.  Further, these records do not relate the Veteran's current low back disability to his service; in fact, the private treatment provider relates the Veteran's low back disability to a post-service work accident from 2000.  As such, these materials, while new, are not material.

New and material evidence has not been received to reopen this claim.  The evidence is either not new, or the new evidence does not bear directly and substantially upon the specific matter under consideration, and is not so significant that it must be considered in order to fairly decide the merits of the claim.  The requirements to reopen this claim have not been met, and the appeal must be denied. 

As new and material evidence to reopen the previously denied claim has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

C.  Residuals of a Head Injury

Service connection for headaches and dizziness was originally denied in a November 1973 RO decision.  Additional attempts by the Veteran to obtain service connection for a head injury were denied by the RO in February 1988 and January 2000.  Most recently, in June 2002, the RO found that new and material evidence had not been submitted sufficient to reopen a previously denied claim for service connection for residuals of a head injury.  Of record were numerous statements from the Veteran in which he claimed that he had slipped and injured his head while aboard the USS Forrestal in June 1972.  The RO noted that the service treatment records did not support the Veteran's assertion; not only were they silent for signs of a head injury during active duty, but during an in-service neurology consultation in August 1972, the Veteran denied having previously experienced a head injury.  Although the Veteran received in-service treatment for headaches in July, September, and October 1972, the headaches were deemed to be tension headaches.  Post-service private treatment records showed that the Veteran had suffered a head injury after falling eight feet during an on-the-job accident as a construction worker in 1983.  Current VA treatment records showed treatment for migraine headaches.

The RO essentially found that evidence had not been submitted to show a connection between the Veteran's military service, to include his claimed injury, and his current diagnosis of migraine headaches.  The Veteran did not perfect an appeal of the decision regarding this issue, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2014).

In June 2010, the Veteran sought to reopen his claim for service connection for residuals of a head injury.  At issue here is whether the evidence received since the last final rating decision relates to an unestablished fact that the Veteran experienced an in-service injury and raises a reasonable possibility that the Veteran's currently diagnosed residuals are etiologically related to his service.  

The Board considered the newly submitted statements from the Veteran in which he asserts that he injured his head in a fall while aboard the USS Forrestal.  In these, the Veteran repeats the same assertions concerning an in-service fall that the RO considered in its prior denial.  These statements are essentially cumulative of the theory that the Veteran was espousing previously; as such, they are not material.

Updated VA medical center and private treatment records have been associated with the claims file.  These newly obtained records reflect the Veteran's ongoing treatment for headaches.  Additionally, VA treatment records show that in September 2009, the Veteran hit his head three days previously, and he felt dizzy.  The medical assessment was head trauma with dizziness.

The updated medical records are considered new because they were not previously of record when the final denial was adjudicated.  However, they do not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim, as they do not show that the Veteran experienced an in-service injury, and they do not provide a connection between his current headaches and head trauma and his service.  The records merely reflect current treatment for residuals from head trauma.  Further, these records do not relate the Veteran's current residuals to his service.  As such, these materials, while new, are not material.

New and material evidence has not been received to reopen this claim.  The evidence is either not new, or the new evidence does not bear directly and substantially upon the specific matter under consideration, and is not so significant that it must be considered in order to fairly decide the merits of the claim.  The requirements to reopen this claim have not been met, and the appeal must be denied. 

As new and material evidence to reopen the previously denied claim has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

D.  Bilateral Foot Disorder

In this case, the RO denied the Veteran's original service connection claim for a bilateral foot disorder in a June 2002 rating decision.  The RO noted that service treatment records were negative for signs of a foot disorder of any sort.  Additionally, VA treatment records did not contain a diagnosis of a bilateral foot disorder.  The RO found that the Veteran did not have a bilateral foot disorder that was caused by his service.  The RO additionally noted that there was no evidence of a bilateral foot condition which manifested itself to a compensable degree within one year of the Veteran's separation from active duty.  The Veteran did not perfect an appeal of the decision regarding this issue, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2014).

A VA X-ray of the right foot taken in September 2009 revealed a mild pes planus deformity with minimal degenerative joint disease.

A VA podiatry record from December 2009 contains the Veteran's report of sustaining a gunshot wound to the left foot in 1972.  An X-ray of the left foot revealed degenerative deformed changes in the left second and third metatarsophalangeal joint areas with metallic fragments.  Surgery conducted later in December 2009 removed a plantar fibroma from the left foot and replaced the joints of the left second and third metatarsophalangeal joints.

The Board has concluded that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral foot disorder.  As discussed, the RO initially denied the Veteran's claim because the Veteran apparently did not have a current diagnosis of a disorder of either foot.  As reviewed above, recent VA treatment records document degenerative joint disease of both feet.  This evidence is new, as it was not of record at the time of the prior RO denial.  It is also material, as it provides a current diagnosis of a bilateral foot disorder, the absence of which was a defect in the Veteran's previously denied claim.

Additionally, concerning the left foot, the Veteran's report of sustaining a gunshot wound in 1972 (while he was on active duty) was not previously of record.  As such, it is new.  The Board finds that this statement is also material to the claim, as ostensibly it provides a nexus between the Veteran's current left foot disability and his service.  The Board reiterates that for the purpose of determining if new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  As new and material evidence has been received, the claim for service connection for a left foot disability is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim for service connection for a bilateral foot disability, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed below.

III.  Service Connection

A.  Law and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility, VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

B.  Bilateral Foot Disorder

Here, the Veteran's service treatment records are negative for signs, symptoms, or diagnoses of a disorder of either foot.  The January 1972 separation examination report indicates that the Veteran's feet were normal.

During a VA fee-basis examination in May 2000, the Veteran complained of shooting pain into his feet upon straight leg raising.  The examiner observed that the Veteran did not have flat feet.  Alignment of the Achilles' tendons was good.  Examination of the feet showed no sign of abnormal weight bearing.  There was no rigidity, spasm, circulation disturbance, swelling, callus or loss of strength.

A VA X-ray of the right foot taken in September 2009 revealed a mild pes planus deformity with minimal degenerative joint disease.

A VA podiatry record from December 2009 contains the Veteran's report of sustaining a gunshot wound to the left foot in 1972.  An X-ray of the left foot revealed degenerative deformed changes in the left second and third metatarsophalangeal joint areas with metallic fragments.  Surgery conducted later in December 2009 removed a plantar fibroma from the left foot and replaced the joints of the left second and third metatarsophalangeal joints.

As noted, the September 2009 diagnosis of minimal degenerative joint disease of the right foot and the December 2009 diagnosis of degenerative deformed changes in the left foot satisfy the first element of Shedden.  However, the second and third elements of Shedden have not been satisfied.  

In regard to the second element, although the Veteran apparently told a VA podiatrist in December 2009 that he experienced a gunshot wound to the left foot in 1972, the service treatment records do not support the Veteran's contention.  The service treatment records do not show complaints, findings, or diagnoses regarding a disorder of either foot.  Indeed, contrary to the Veteran's assertions, the service separation examination reflects that the Veteran had normal feet-no residuals of a gunshot wound were recorded.  Additionally, the May 2000 VA fee-basis examiner examined the Veteran's feet and apparently found no foot disorder of any kind-much less residuals of a gunshot wound.  The Board finds that the service treatment records and record from the May 2000 VA fee-basis examiner outweigh the Veteran's contentions that he experienced an in-service foot injury of any sort, as the medical records were created by impartial professionals in the course of performing their medical duties.  As the Board finds that the medical evidence outweighs the Veteran's contentions, the second Shedden element has not been met.

Concerning the third Shedden element, the "nexus" requirement, as noted above, the Board has found the Veteran's report of experiencing an in-service foot injury to be outweighed by the medical evidence of record.  Further, no medical provider has offered a nexus opinion, based on review of the record and supported by a rationale, which indicates that the Veteran's current bilateral foot disorders are related to his service.  

Although the December 2009 VA podiatrist recorded the Veteran's self-recounted history of experiencing a gunshot wound to the left foot in 1972 in the course of evaluating and treating him, to date the VA podiatrist also has not then additionally actually attributed his currently diagnosed foot disorders to his active military service.  The clinician merely recording the Veteran's self-reported history is insufficient reason to assume he necessarily is affirming it.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Service connection may be granted when the evidence establishes this required nexus between military service and current disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the most probative evidence of record weighs against this posited nexus, again, either on a direct or presumptive basis.  Thus, for the reasons discussed above, the "nexus" requirement has not been met. 

So, in summary, for the reasons and bases discussed, the Board finds that the preponderance of the evidence is against these claims for service connection, and therefore the benefit-of-the-doubt rule is inapplicable, and the claim for service connection for a bilateral foot disorder must be denied.









							(Continued on the next page)

ORDER

New and material evidence has not been received sufficient to reopen a claim of service connection for a low back disorder; the appeal is denied.

New and material evidence has not been received sufficient to reopen a claim of service connection for residuals of a head injury; the appeal is denied.

New and material evidence has been received sufficient to reopen a claim of service connection for a bilateral foot disorder; to this extent only, the appeal is granted.

Service connection for a bilateral foot disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


